Title: To George Washington from Benjamin Lincoln, 16 May 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War Office May 16th 1783
                  
                  I do myself the honor to request that you will be pleased to order an inscription, expressive of the vote of Congress, to be engraved on two of the six pound cannon taken at York Town, and which were to be presented to the Count de Grasse.
                  When the engraving is finished the Q.M. Genl will take order for transporting the cannon to this City.  I am, with the most perfect respect and esteem Your Excellency’s obedt humble servant
                  
                     B. Lincoln
                  
                  
                     Your Excellency will be pleased to deliver the enclosed commission to Mr Reckless—his christian name being erroniously inserted—excuse this trouble.
                  
                  
               